     Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 1 of 19 PageID #: 544



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


DON BLANKENSHIP,

            Plaintiff,

v.                                        Civil Action No. 2:19-cv-00589

THE BOSTON GLOBE MEDIA PARTNERS, LLC
(D/B/A THE BOSTON GLOBE), and
DOES 1-50 INCLUSIVE,

            Defendants.


                       MEMORANDUM OPINION AND ORDER


            Pending are the plaintiff’s objections to the Magistrate

Judge’s order granting the defendant’s motion to compel, filed on

September 15, 2020 (ECF No. 50).


                               I.    Background


            The plaintiff, Don Blankenship, initiated this action on

or about May 20, 2019, in Mingo County circuit court, against the

defendant Boston Globe Media Partners, LLC, as well as fifty

unnamed defendants.      See ECF No. 1-1.      The action was later

removed to this court.       See ECF No. 1.     According to the parties’

pleadings, on May 22, 2018, the defendant published an article

describing the plaintiff as a “convicted felon.”            ECF No. 1-1 ¶ 64

(internal quotation marks omitted); see ECF No. 3 ¶ 64.             The

plaintiff alleges this description was false because he is not a
    Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 2 of 19 PageID #: 545



convicted felon, and he therefore asserts claims for defamation

and false light invasion of privacy. 1       See ECF No. 1-1 ¶¶ 6, 10–

11, 64, 66–82.


            The plaintiff alleges that he “possesses a proven record

of adding billions of dollars in value to an enterprise,” noting

that, as a former executive, he “grew [a] company from a valuation

of $150 million to $7.8 billion.”         Id. ¶ 25.   He further alleges

that the defendant’s false statement “so smeared his reputation

that he has been prevented from pursuing other businesses and

opportunities and generating similar returns of billions of

dollars.”   Id.   Based on “this harm,” the plaintiff “seeks

damages,” among other relief, id.; see also id. ¶¶ 75, 82, and he

states specifically that he seeks “general” and “special damages”

for the defamation and false-light claims, id. at 25.


            In discovery, the defendant sought the production of the

plaintiff’s federal and state income tax returns from 2010 to the

present.    See ECF No. 28–1 at 14.       The plaintiff objected on

multiple grounds, including that the tax returns were not relevant


1 The plaintiff also claims, albeit not in his complaint, that the
defendant published a “‘correction’” on June 13, 2019, stating
that the plaintiff “‘was convicted of a misdemeanor for his role
in connection with a deadly 2010 mine disaster.’” ECF No. 37 at
10 (quoting ECF No. 37–1). He argues that this correction was
also false because his misdemeanor conviction was not connected to
the disaster to which the correction alludes. See id. at 10–11.
The plaintiff asserts no cause of action based on the alleged
falsity of the correction.

                                      2
   Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 3 of 19 PageID #: 546



to any claim and that their disclosure would not be proportional

to the needs of the case.     See ECF No. 28-2 at 11.


             The parties were unable to resolve their dispute

regarding production of the tax returns, and the defendant filed a

motion to compel the plaintiff to produce them.          See ECF No. 28.

The motion was referred to the Magistrate Judge.          See ECF No. 2.

The defendant argued that the tax returns are relevant to the

calculation of damages and proportional to the needs of the case

because the parties have no other means of calculating any damages

to the plaintiff’s income.      See EFC No. 28 at 4-5; ECF No. 36.

The plaintiff responded that his past tax returns are not relevant

to damages and that the defendant had not shown a compelling need

for them because the information sought could be obtained through

less intrusive means.     See ECF No. 37 at 15-19.       Specifically, the

plaintiff asserted that information related to his income since

2010 could be obtained by requesting production of other financial

records, such as his “W-2[] forms, 1099 forms, paystubs, income

records, or [similar documents].”        Id. at 16.   In reply, the

defendant asserted that it had requested, in general terms, the

production of documents supporting the plaintiff’s allegations of

damages, which would include the financial records the defendant

suggested.    See ECF No. 38 at 4-5.      Further, on July 24, 2020,

after submitting its reply brief, the defendant served a second

request for production seeking specifically the plaintiff’s

                                     3
      Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 4 of 19 PageID #: 547



paystubs, W-2 forms, 1099 forms, and similar financial records.

See ECF No. 41; ECF No. 42-1 at 6.


             In light of the defendant’s second request for

production, the plaintiff asked the Magistrate Judge to defer

ruling on the motion to compel until he could produce the

requested documents and thereby allow the defendant to determine

whether it would still seek production of the tax returns.               See

ECF No. 42 at 1.       By an August 10, 2020 order, the Magistrate

Judge agreed, giving the defendant until August 24, 2020, and

additional time if the parties so stipulated, to respond to the

new discovery request and directing the defendant to advise the

court by August 31, 2020, whether the plaintiff’s response to the

request obviated the need for the motion to compel.              See ECF No.

43.


             On August 31, 2020, the defendant advised the Magistrate

Judge by letter that the plaintiff had served his response to its

second request for production.         See ECF No. 46; ECF No. 47.        The

defendant’s letter included the plaintiff’s August 24, 2020

response to the request, which stated that the plaintiff “will

produce any and all non-privileged documents in his custody or

control which are responsive to this request, with the exception

of documents relating to investment income.”            ECF No. 47 at 6.

However, as the defendant advised the Magistrate Judge, the



                                        4
   Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 5 of 19 PageID #: 548



plaintiff had not provided any of the requested documents by

August 31, 2020.     See id. at 2.


              The defendant’s letter also included an August 28, 2020

email from the plaintiff’s counsel to the defendant’s counsel.

See id. at 11.     In the email, the plaintiff’s counsel “confirm[s]”

that, “[p]ursuant to [a previous] telephone discussion” with the

defendant’s counsel,” the plaintiff “is in the process of

accumulating the responsive financial documents for production”

but notes that “the process will not be completed” by August 31,

2020.   Id.    The plaintiff’s counsel states that he “anticipated

that [h]e can begin a rolling production of the responsive

financial documents early [the] next week and complete production

within a couple of weeks.”      Id.


              On September 1, 2020, the Magistrate Judge granted the

defendant’s motion to compel.         See ECF No. 49.   The Magistrate

Judge concluded that the production of tax returns, though

generally disfavored, may be compelled if they are relevant and if

they are needed because the relevant information is not available

from other sources and that, in applying this test, the requesting

party bears the burden to show they are relevant while the

responding party bears the burden to identify an alternative

source for the information.      See id. at 6 (quoting King v.

Chipotle Servs., LLC, No. 3:17-cv-00804, 2017 WL 3193655, at *2



                                       5
      Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 6 of 19 PageID #: 549



(S.D.W. Va. July 27, 2017)).         Applying this test, the Magistrate

Judge found that the defendant had satisfied its burden to show

that the plaintiff’s tax returns contained “clearly relevant”

information regarding the damages he alleges in his complaint.

Id. at 8.     The Magistrate Judge found that the plaintiff had not

met his burden to identify an alternative source for the

information.      See id. at 7–8.     In this regard, the Magistrate

Judge emphasized that the defendant had failed to produce the

alternative documents it had suggested by the August 24, 2020

deadline set by the Magistrate Judge’s previous order.              See id. at

6-7.    The plaintiff’s delay in producing the alternative

documents, the Magistrate Judge concluded, prevented the defendant

from obtaining those documents, which, in turn, precluded the

plaintiff from relying on those documents as alternative sources

of information that obviated the need to produce the tax returns.

See id. at 8. 2


             On September 2, 2020, the day after the order granting

the defendant’s motion to compel the production of the tax returns

had been entered, the plaintiff produced the alternative financial

records and so advised the Magistrate Judge.            See ECF No. 50-2 at

10.    On September 15, 2020, the plaintiff timely filed objections




2 The Magistrate Judge stayed his order granting the defendant’s
motion to compel pending the court’s resolution of any timely-
filed objections. See ECF No. 49 at 8–9.
                                        6
   Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 7 of 19 PageID #: 550



to the Magistrate Judge’s order See EFC No. 50.          The objections

have been fully briefed, and the matter is ready for disposition.


                          II.   Legal Standard


          When a magistrate judge rules on a non-dispositive

pretrial matter, a party may object to that ruling within fourteen

days after being served with the decision.         See Fed. R. Civ. P.

72(a); see also 28 U.S.C. § 636(b)(1)(A).         If a timely objection

is made, the district court will modify or set aside the

magistrate judge’s ruling only if it is “clearly erroneous or is

contrary to law.”    Fed. R. Civ. P. 72(a); see Marks v. Global

Mortg. Grp., Inc., 218 F.R.D. 492, 495 (S.D.W. Va. 2003).


          “The ‘clearly erroneous’ standard applies to factual

findings, while legal conclusions will be rejected if they are

‘contrary to law.’”    Sky Angel U.S., LLC v. Discovery Commc’ns,

LLC, 28 F. Supp. 3d 465, 479 (D. Md. 2014).         A finding is

“‘clearly erroneous’ only if the district court is left with a

definite and firm conviction that a mistake has been made.”

Marks, 218 F.R.D. at 495 (citing Clark v. Milam, 155 F.R.D. 546,

547 (S.D.W. Va. 1994)).     “Although the ‘contrary to law’ standard

permits plenary review of legal conclusions, decisions related to

discovery disputes and scheduling are accorded greater deference.”

Stonecrest Partners, LLC v. Bank of Hampton Roads, 770 F. Supp. 2d

778, 782 (E.D.N.C. 2011) (internal citation omitted) (citing,

                                     7
   Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 8 of 19 PageID #: 551



inter alia, In re Outsidewall Tire Litig., 267 F.R.D. 466, 470

(E.D. Va. 2010)).    In light of the discretion given to a

magistrate judge in the resolution of nondispositive discovery

disputes, the court should only overrule a magistrate judge’s

determination if this discretion is abused.         Patrick v. PHH Mortg.

Corp., 298 F.R.D. 333, 336 (N.D.W Va. 2014).


                             III. Discussion


          In ruling on the defendant’s motion to compel, the

Magistrate Judge noted that the production of tax returns is

disfavored and employed a two-part test to determine whether they

should be produced here.     See ECF No. 49 at 6 (quoting King, 2017

WL 3193655, at *2).    First, the information in the returns must be

relevant, and the party requesting the returns bears the burden of

demonstrating relevance.     See id.     Second, the information must be

needed because it is not available from an alternative, less-

intrusive source, and the party opposing disclosure bears the

burden of identifying an available alternative source.           See id.

The plaintiff agrees that this is the correct test, see ECF No. 50

at 9-11, and the court perceives no clear error in employing it.

The court will thus assess its application by the Magistrate

Judge.




                                     8
     Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 9 of 19 PageID #: 552



A.    Relevance


            The plaintiff argues that the information contained in

his tax returns should be separated into two categories: (1)

earned income, such as wages or salary earned from labor, and (2)

investment income, such as interest, dividends, capital gains, or

distributions attained from an investment.           See id. at 4-5, 11-14;

see also ECF No. 37 at 14–15; ECF No. 42 at 6.            He asserts that

the Magistrate Judge erred by finding that both categories of

income are relevant to the calculation of damages.


      1.    Earned income


            The Magistrate Judge’s ruling that information related

to the plaintiff’s earned income contained in his tax returns is

relevant is not clearly erroneous or contrary to law.             As he did

before the Magistrate Judge, see ECF No. 37 at 14; ECF No. 42 at

6, the plaintiff first argues that such information in his tax

returns is irrelevant because his tax returns only list the income

he in fact earned and do not list income he could have earned but

for the defendant’s allegedly false statement, see ECF No. 50 at

11–12.


            The court is not persuaded by this argument.           The

plaintiff’s complaint seeks special damages, i.e., “actual

monetary loss that may have been suffered” as a result of the

                                       9
    Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 10 of 19 PageID #: 553



allegedly false statement.       Rohrbaugh v. Wal-Mart Stores, Inc.,

572 S.E.2d 881, 888 n.18 (W. Va. 2002). 3         Although the complaint

does not clearly explain the nature of the special damages sought,

the plaintiff asserts in his briefing that it includes monetary

loss arising from “the impairment of [his] earning capacity,”

meaning the “loss of income from lost employment and business

opportunities.”     ECF No. 50 at 8.


            A typical method of proving economic damages arising

from lost opportunity is to present evidence of the plaintiff’s

financial condition after the alleged harmful conduct occurred

(i.e., in which the opportunity was lost) and evidence of what his

financial condition would be in a counterfactual or hypothetical

scenario in which the alleged harmful conduct did not occur (i.e.,

in which the opportunity was not lost).          See e.g., Cook v. Cook,

607 S.E.2d 459, 466–67 (W. Va. 2004) (citing 2 Dan Dobbs, Law of


3 Although a plaintiff alleging defamation per se is not obligated
to prove damages in order to pursue the cause of action, see
Blankenship v. Napolitano, 451 F. Supp. 3d 596, 616–17 (S.D.W. Va.
2020); Denoff v. Fama, 135 S.E. 578, 581 (W. Va. 1926), the
parties may still present evidence regarding damages to the trier
of fact, see Workman v. Kroger Ltd. P’ship I, No. 5:06-cv-00446,
2007 WL 2984698, at *8 n.8 (S.D.W. Va. Oct. 11, 2007) (“[B]ecause
this is a defamation per se case, the jury’s . . . task would be
to decide not whether there are damages, but what the amount
is.”); Restatement (Second) of Torts § 622 cmt. a (1977) (“In case
of [per se] liability . . . , the plaintiff’s damages are merely
enhanced by proof that the defamatory publication has caused him a
particular loss of the general type usually incident to a
defamatory publication.”); cf. Denoff, 135 S.E. at 581 (suggesting
that evidence of damages may be presented to a jury in a case
involving defamation per se).
                                      10
   Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 11 of 19 PageID #: 554



Remedies § 8.1(2) (2d ed. 1993)).         Tax returns for years after the

alleged harmful conduct occurred can provide evidence of the

plaintiff’s financial condition in light of the alleged injury,

while tax returns for years before the alleged harmful conduct

occurred can provide evidence of the counterfactual scenario, as a

factfinder may extrapolate from them what the plaintiff’s

financial condition would have been if the harmful conduct had not

occurred.    See Alberts v. Wheeling Jesuit Univ., No. 5:09-cv-109,

2010 WL 1539852, at *11 (N.D.W. Va. Apr. 19, 2010) (concluding tax

returns were relevant to issue of damages for loss of employment

options).


             Here, the Magistrate Judge determined that the

plaintiff’s tax returns “[c]learly” would “demonstrate the

damages” the plaintiff asserted, namely, that he was “prevented

from pursuing other business opportunities and generating [large]

returns” for a business in his “profession” as a corporate

executive.    ECF No. 49 at 7–8.     The court concludes that this

determination was neither clearly erroneous nor an abuse of the

discretion accorded to the Magistrate Judge in resolving a non-

dispositive discovery dispute.


             Next, the plaintiff argues that information regarding

his earned income in his tax returns from certain years are

irrelevant for various reasons.       For instance, he appears to argue



                                     11
   Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 12 of 19 PageID #: 555



that his 2010 and 2011 returns are immaterial because he resigned

from his position as an executive in 2010 and received a

“lucrative cash payment” from his former employer in 2011; that

his returns for 2010 through 2014 are irrelevant because they are

too “remote[] in time” from the issues alleged in the complaint;

and that his returns for 2014 through 2018 are irrelevant because

he was either being prosecuted, incarcerated, or campaigning for

political office during those years.        ECF No. 50 at 4.


            The plaintiff did not raise any of these arguments

before the Magistrate Judge, and the court need not consider them.

See Courtland Co., Inc. v. Union Carbide Corp., No. 2:19-cv-00894,

2021 WL 1320714, at * 5 (S.D.W. Va. Apr. 8, 2021) (“Generally, a

magistrate judge's ruling on a non-dispositive issue should not be

disturbed based on arguments not presented to him” (citing Baird

v. CCDC/CCSCC, No. 2:08-00044, 2008 WL 4999252, at *2 (S.D.W. Va.

Nov. 20, 2008)); see also Jesselson v. Outlet Assocs. of

Williamsburg, Ltd. P’ship, 784 F. Supp. 1223, 1228 (E.D. Va.

1991).    In any event, the court concludes that the Magistrate

Judge did not clearly err in determining that the tax returns

remain relevant for purposes of discovery.


     2.     Investment income


            The plaintiff argues that the Magistrate Judge erred in

finding that information regarding his investment income contained

                                     12
   Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 13 of 19 PageID #: 556



in his tax returns was relevant.       He first asserts that such

information is irrelevant because his complaint does not allege

that the defendant’s statement had any affect on his investment

income, see ECF No. 50 at 5, 12-13, and that “such a theory” of

liability would “def[y] logic,” id. at 13.


           Contrary to the plaintiff’s assertions, however, because

his complaint does not clearly describe the nature of the alleged

damages, it could be understood to include allegations that the

defendant’s false statement negatively affected his investment

income.   See ECF No. 1-1 ¶ 25 (stating that the plaintiff “seeks

damages” for “th[e] harm” of being “prevented from pursuing other

business and opportunities”); id. ¶ 70 (alleging that the

defendant’s allegedly false statement “affect[ed] [the

plaintiff’s] business, trade, profession, and/or office”).

Indeed, it appears the Magistrate Judge understood the plaintiff’s

complaint to allege just that.       See ECF No. 49 at 7–8.       Further,

it would not “def[y] logic,” ECF No. 50 at 13, for a defamatory

statement to affect the plaintiff’s investment income:            If the

statement resulted in a loss of earned income, it may in turn

result in a loss of investment income to the extent the plaintiff

invested his earnings.


           However, the court need not determine whether the

investment income reflected in the plaintiff’s tax returns are



                                     13
   Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 14 of 19 PageID #: 557



relevant to the allegations of the complaint because the plaintiff

has averred that he “does not and will not claim that any

misconduct by the [defendant] had any [a]ffect on his ability to

invest in financial instruments[,] [n]or does [he] or will [he]

claim that the performance of any such investments was affected in

any way by the [defendant]’s [alleged] misconduct.”           Id. at 5

(emphasis added); see also id. at 12–13 (“[The p]laintiff does not

and will not claim in this lawsuit that the [defendant]’s

[allegedly] defamatory publication had or in the future will have

any effect on his ability to acquire financial instruments.             Nor

does [the p]laintiff claim in this lawsuit that any misconduct by

the [defendant] had or will hereafter have any [a]ffect on the

financial performance of the financial instruments acquired by

[the p]laintiff . . . .”); id. (“[The p]laintiff does not and will

not claim that the [defendant]’s [allegedly] defamatory statements

impacted his post-defamation investment income.”).           In the court’s

view, the plaintiff’s statements constitute a binding judicial

admission that he cannot prove that the defendant’s allegedly

false statement affected his investments in any way and that

therefore he will not attempt in any way to prove damages relating

to his investment income or to otherwise litigate the issue.             See

Everett v. Pitt Cnty. Bd. of Educ., 788 F.3d 132, 141 (4th Cir.

2015) (discussing judicial admissions).




                                     14
   Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 15 of 19 PageID #: 558



           In light of the plaintiff’s binding admission, the court

fails to see how information related to investment income

contained in his tax returns is relevant.         Such information

appears to be pertinent only to calculating special damages

arising from the affect that the defendant’s allegedly false

statement had on the plaintiff’s investment income.           But, given

the plaintiff’s admission, any affect the statement might have had

on his investment income is no longer relevant in this matter.


           The plaintiff made similar admissions before the

Magistrate Judge.    See ECF No. 37 at 11 (”[The plaintiff] does not

claim . . . that any damage done to him by [the defendant]’s

[allegedly] defamatory statements had any impact on his investment

income capacity.”); id. at 14 (“[The p]laintiff does not claim

that the [defendant]’s [allegedly] defamatory statements impacted

his investments in a way to affect any earnings or losses one way

or another.”).     However, the Magistrate Judge’s order did not

consider whether these admissions rendered information regarding

the plaintiff’s investment income irrelevant; instead, noting the

vague language regarding damages in the plaintiff’s complaint, the

order treated information concerning both earned and investment

income together.    See ECF No. 49 at 7-8.       Because the court has

concluded that information related to the plaintiff’s investment

income in his tax returns is not relevant in light of the

plaintiff’s binding judicial admissions, the court sustains the

                                     15
   Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 16 of 19 PageID #: 559



plaintiff’s objections to the Magistrate Judge’s order to the

extent the order compelled the production of such information.


        3.     Alternative sources


             The plaintiff argues that the Magistrate Judge erred in

finding that the information regarding his earned income contained

in his tax returns was needed because he failed to identify an

available alternative source for the information.           The Magistrate

Judge found that the alternative sources the plaintiff had

suggested, i.e., his W-2 forms, K-1 forms, and similar financial

records, were not available for purposes of discovery because the

plaintiff had continued to object to their production and had

failed to produce them by the August 24, 2020 deadline set by the

Magistrate Judge’s previous order.        See ECF No. 49 at 7-8.      In his

objections, the plaintiff challenges this finding on the ground

that he timely produced the alternative financial records.            See

ECF No. 50 at 7–9, 12.     He points out that, on August 24, 2020, he

agreed to produce the financial records, though he maintained

objections to doing so.      See ECF No. 46 at 6.      He also points to

evidence, including his counsel’s affidavit and emails between the

parties’ counsel, that the parties had reached an agreement for

the plaintiff to begin a rolling production of the financial

records soon after August 31, 2020.        See ECF No. 50-2.      He further

notes that the Magistrate Judge’s order setting a deadline for the


                                     16
   Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 17 of 19 PageID #: 560



production permitted the parties to stipulate to an extension of

the deadline.    See ECF No. 43 at 1-2.      Because, the plaintiff

argues, the production was timely, the Magistrate Judge had no

basis to find that the alternative financial records the plaintiff

had identified were not available.


           The court is not persuaded by this argument.           The

Magistrate Judge’s previous order set August 24, 2020, as the

deadline for the plaintiff to produce the financial records, and

the plaintiff does not dispute that he failed to produce the

financial records by that date or that he objected to production.

The plaintiff’s evidence fails to demonstrate that the parties

stipulated to an extension of the deadline, see LR Civ P 11.2

(“Unless otherwise ordered, stipulations under the Federal Rules

of Civil Procedure and these Local Rules of Civil Procedure must

be in writing, signed by the parties making them or their counsel,

and promptly filed with the clerk.”), or that the Magistrate Judge

clearly erred in finding that he had failed to timely produce the

financial records.


           Notably, the plaintiff, in an emailed letter, raised the

same arguments regarding an agreement with opposing counsel before

the Magistrate Judge.     See ECF No. 50-2 at 7-8 (raising arguments

regarding agreement); ECF No. 49 at 2–3 (noting receipt of

letter).   In the letter, plaintiff’s counsel acknowledged that he



                                     17
   Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 18 of 19 PageID #: 561



had “fail[ed] to strictly comply with the discovery deadline.”

ECF No. 50-2 at 8.     Further, in an email to the Magistrate Judge

sent the day after the motion to compel had been granted, the

plaintiff’s counsel again expressly “acknowledge[d]” that the

plaintiff had “fail[ed] to timely serve the responsive documents.”

Id. at 10.    The Magistrate Judge’s finding that the plaintiff

failed to timely produce the alternative financial records is not

clearly erroneous.


             Aside from the timeliness issue, the plaintiff does not

appear to argue that the Magistrate Judge otherwise erred in

finding that he had failed to identify an available alternative

source of the relevant information the defendant sought.            See

Myers v. Reason, No. 5:05CV134, 2007 WL 81891, at *3 (N.D.W. Va.

Jan. 8, 2007) (“Failure to present objections to a magistrate

judge on a non-dispositive ruling waives the right to raise those

objections on appeal to the district court.”).          In any event, the

court concludes that, under these circumstances, such a finding

would not amount to clear error.       Accordingly, the plaintiff

presents no persuasive basis for concluding that the Magistrate

Judge’s determination that the relevant information contained in

the plaintiff’s tax returns was needed was clearly erroneous or

contrary to law.




                                     18
   Case 2:19-cv-00589 Document 73 Filed 06/08/21 Page 19 of 19 PageID #: 562



           Because the Magistrate Judge’s determination that the

information regarding the plaintiff’s earned income in his tax

returns was relevant and needed was not clearly erroneous or

contrary to law, the court overrules the plaintiff’s objection to

the Magistrate Judge’s order compelling the production of that

information.


                             IV.   Conclusion


           For the foregoing reasons, it is ORDERED that the

plaintiff’s objections to the Magistrate Judge’s order granting

the defendant’s motion to compel (ECF No. 50) be, and hereby they

are, sustained in part and overruled in part.          It is further

ORDERED that the Magistrate Judge’s order (ECF No. 49) is modified

to the extent that the portion of it ordering the plaintiff to

produce information related to investment income contained in his

tax returns is set aside and vacated, and it is otherwise accepted

and affirmed.


           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                          ENTER: June 8, 2021




                                     19
